Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment
	Applicant’s after final amendment filed 3/1/2022 has been received and entered.  Claims 1, 7-14, 16-25 have been amended, and claims 27-28 have been added.
Claims 27-28 are dependent on claim 1 and consistent with the invention examined.
Claims 1-5, 7-28 are pending.

TrackOne Status
Applicants request for TrackOne status filed 4/20/2021 was Granted.  The response filed 3/1/2022 to the Final office action mailed 11/3/2021 required an extension of time.

Priority
This application filed 4/20/2021 is a Continuation of 16/361752 (no US Patent 11098350) filed 3/22/2019, which is a continuation of 15/788549 filed 10/19/2017, which is a continuation of 14/188455 filed (now US Patent 9845497) which a continuation of 13/508318 filed (now US Patent 8703652) which was a National stage filing of PCT/US2010/055604 filed 11/5/2010 which claims benefit to US provisional application 61/280674 filed 11/6/2009; and through parent application 16/361752 is related to 17/323917 filed 5/8/2021 (FAOM mailed-claims allowed).
Applicants have not commented on the priority summary.  
Examiner’s comment-in the priority summary in past actions the parent application was indicated to be 16/361753, however as corrected above it is 16/361752.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/15/2021 and 12/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner comment-upon review of the decisions and more specifically the claims at issue, it is noted that the present claims provide for additional steps of treatment as a practical application of the steps of genotyping that were not provided in the claims in dispute.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

, 13/508318 (now US Patent 8703652) and 14/188455 (now US Patent 984497) has been filed to address the nonstatutory double patenting rejections previously set forth.
A search of the inventor and assignee has not identified any newly filed applications with claims directed to an obvious variation presently claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-26 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn.  
Examiner’s Comment
As indicated in the previous action, claim 6 was found to be directed to patent eligible subject matter.  The amendment of claim 1 to recite the limitation of claim 6 has rendered the claim as a whole to be patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-26 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (1999), Zhong et al. (2001), and Gadi et al. (2006) is withdrawn.
Response to Applicant’s arguments
Applicants argue that the references fail to teach all the elements of the pending claims, and that the skilled artisan would not be motivated nor have a reasonable expectation of success for the method as claimed.
Upon review of the claim amendments, Applicant’s arguments and the evidence of record, it is agreed that while SNPs were known to exist, the art fails to provide using dPCR or high throughput sequencing assays to determine the presence of homo or heterozygous SNPs within the donor specific cfDNA as required of the instant claims.

Conclusion
Claims 1-5, 7-28 are allowed.
The basis of the invention requires detecting amounts of recipient genomic sequences and solid organ sequences in a urine sample based on the difference of the genotypes of the two, 
The art of record demonstrate that both donor and recipient DNA could be detected in urine samples of transplant patients, and to the skilled artisan provides the fundamental basis that genotypes represented by the detected DNA would be consistent and indicative of the donor and recipient as evidenced by the teachings of Zhang et al.  Further, Zhong et al. provides for evidence that the amount of cfDNA can be a marker associated with transplant and more importantly monitoring graft rejection by monitoring total DNA changes.  However, given the general teaching for monitoring amount and the techniques used in the prior art, there is no specific teaching nor expectation that using high throughput sequencing or dPCR would be used or successful in determining the presence of homozygous and/or heterozygous alleles of the donor that may be present in the cfDNA of the sample of the subject.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631